
	
		I
		111th CONGRESS
		1st Session
		H. R. 3575
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2009
			Mr. Perriello
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for an
		  increase in the maximum amount of veterans’ mortgage life insurance available
		  under laws administered by the Secretary of Veterans Affairs.
	
	
		1.Increase in maximum amount of
			 veterans’ mortgage life insurance
			(a)IncreaseSection 2106(b) of title 38, United States
			 Code, is amended by striking $90,000 and inserting
			 $200,000.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to insurance provided on or after
			 October 1, 2011.
			
